United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1038
Issued: August 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 25, 2014 appellant, through her attorney, filed a timely appeal from a March 4,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. The Board lacks jurisdiction to review the merits of the case
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In decisions dated August 26, 2009,2
September 22, 20113 and December 2, 2013,4 the Board affirmed OWCP’s decisions dated
January 23, 2008, October 4, 2010 and June 4, 2013, finding that appellant did not sustain an
injury in the performance of duty. The Board accorded special weight to the medical opinion of
Dr. Emmanuel N. Obianwu, a Board-certified orthopedic surgeon and an impartial medical
specialist, who found that appellant’s back and neck conditions were not causally related to her
accepted employment duties.5 The Board also found that the additional medical evidence
submitted from attending physicians who were on one side of the conflict was insufficient to
outweigh the special weight accorded to Dr. Obianwu’s impartial medical opinion or to create a
new conflict.6 The facts relevant to the current appeal are set forth below.
By letter dated December 13, 2013, appellant, through her attorney, requested
reconsideration before OWCP and submitted medical evidence. In an undated report,
Dr. Strzoda stated that she supported appellant’s claim that her work duties caused her neck and
back conditions. She also supported appellant’s pursuit of a medical disability given her
exposures during the time she worked as a rural mail carrier. A job description showed that
appellant had to lift repeatedly up to 70 pounds on her job daily. The required daily tasks of
loading and distributing mail required a minimum of one and one-half to two hours of
continuous standing, twisting, turning, reaching above the shoulder and lifting and carrying mail
up to eight hours a day. Dr. Strzoda advised that such repeated movements, day after day, year
after year, lead to degenerative changes in a person’s spine. She advised that appellant’s
employment was the underlying cause of degenerative disc disease in her lumbar and cervical
spines. Dr. Strzoda stated that she had not found any other significant contributing factor for
appellant’s suffering at a young age other than the daily work she performed as a rural mail
carrier.

2

Docket No. 09-431 (issued August 26, 2009).

3

Docket No. 11-143 (issued September 22, 2011).

4

Docket No. 13-1702 (issued December 2, 2013).

5

In the August 26, 2009 decision, the Board found that OWCP properly referred appellant to Dr. Obianwu to
resolve the conflict in the medical opinion evidence between Dr. Cheryl Strzoda, an attending Board-certified family
practitioner, Dr. Allen G. Clague, an attending neurologist, and Dr. Bruce D. Abrams, a Board-certified orthopedic
surgeon and OWCP referral physician, regarding whether appellant’s cervical and lumbosacral spine conditions
were causally related to the accepted employment factors.
6

In an April 26, 2012 medical report, Dr. Strzoda reviewed Dr. Obianwu’s December 21, 2007 report. She
stated, among other things, that his finding that appellant’s cervical and lumbosacral spine conditions had no
connection to her federal employment was fallacious. Dr. Strzoda related that Dr. Obianwu examined appellant at a
time when she was no longer performing her job duties and, therefore, she had a paucity of physical findings. She
stated that the chronic nature of the problem in appellant’s spine was caused by her job after many years performing
required movements. Dr. Strzoda noted that rural mail carriers perform multiple movements during their work
shifts, including repetitive bending, twisting and lifting up to 70 pounds. These movements increased her risk of
back injury due to improper body mechanics. Dr. Strzoda strongly recommended that appellant no longer perform
her repetitive work.

2

Dr. Strozoda disagreed with Dr. Obianwu’s finding that appellant’s conditions were due
to age and not to any post-traumatic pathology. Appellant suffered every day that she tried to
perform activities similar to those she performed as a rural mail carrier, such as repeated
bending, lifting, turning, etc. She developed radicular symptoms of pain and paresthesias into
her arms and right lower extremity when she tried to perform such activities. Dr. Strzoda stated
that this most certainly was caused from the years appellant performed her duties as a rural mail
carrier with repetitive lifting of mail tubs and packages weighing 70 pounds, lifting, bending and
sitting for prolonged periods of time on her daily route. She advised that all of this contributed
to her current pathology and could not be refuted. Dr. Strzoda stated that Dr. Obianwu’s
argument refuting this did not account for the episodic nature of appellant’s pain and
paresthesias. Dr. Obianwu only saw and examined her once, and given that she was not working
during the time of his evaluation, her symptoms had improved, and of course he did not find
anything on his clinical examination on that day. Dr. Strzoda concluded that, if appellant had
been performing her everyday duties as a rural mail carrier, certainly she would have been
symptomatic during Dr. Obianwu’s evaluation.
In a March 4, 2014 decision, OWCP denied merit review of appellant’s claim on the
grounds that the medical evidence submitted was cumulative and repetitious of Dr. Strzoda’s
prior reports.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 Section 10.608(b) of the implementing regulations state that any
application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.10
ANALYSIS
Following the Board’s December 2, 2013 decision affirming OWCP’s finding that she
did not sustain an injury in the performance of duty, appellant requested reconsideration before
OWCP. She submitted an additional undated report from Dr. Strzoda, a Board-certified family
practitioner and attending physician, who was on one side of the conflict in medical opinion that
Dr. Obianwu resolved.
7

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(3).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

Dr. Strzoda reiterated her opinion that appellant’s work duties, which included repetitive
lifting of tubs and packages weighing 70 pounds, loading and distributing mail which required
continuous standing, twisting, turning and reaching above the shoulder for a minimum of one
and one-half to two hours a day, lifting and carrying mail up to eight hours a day and sitting for
prolonged periods on her daily route caused her neck and back conditions. She stated that
Dr. Obianwu’s argument refuting her opinion did not take into account the episodic nature of
appellant’s pain or paresthesias. Dr. Strzoda noted that Dr. Obianwu only saw and examined
appellant once, she was not working at the time of his examination, her symptoms had improved
and he did not find anything on clinical examination. Her most recent report is repetitive of her
April 26, 2012 opinion that appellant’s daily repetitive work duties which included bending,
twisting and lifting up to 70 pounds caused her neck and back conditions. Dr. Strzoda again
contended that Dr. Obianwu’s opinion was fallacious as he examined appellant at a time when
she was not working and, therefore, she had paucity of physical findings. The Board has held
that evidence which is cumulative or duplicative of material already in the record is insufficient
to warrant reopening a claim for merit review.11 The Board finds, therefore, that Dr. Strzoda’s
report is insufficient to reopen appellant’s claim for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP
or submit relevant and pertinent new evidence not previously considered by OWCP. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

11

A.F., Docket No. 11-1297 (issued December 20, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the March 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

